Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed on August 9, 2022, in which claims 1-20 are presented for further examination.

Response to Arguments
Applicant's arguments filed on August 9, 2022 have been fully considered but they are not persuasive. (See Remarks).




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-9, 11-13 and 15-20 are rejected under 35 USC 102(a)(1) as being anticipated by Crudele et al. (US 10726204 B2) (hereinafter Crudele).

As per claim 1, Crudele discloses training an answer-intent classifier to associate an intent expressed in an example question with an example answer that is responsive to the example question [The natural language classifier may be trained based on the initial set of expressions and the additional expressions corresponding to the intent. The trained natural language classifier may be implemented to determine an intent expressed by a detected query based on the initial set of expressions and the additional expressions by which the natural language classifier was trained, Col. 1, line 63]; and in response to determining, using the trained answer-intent classifier, that a content transmitted to the trained answer-intent classifier includes relevant information for generating the example answer that is responsive to the example question, classifying, using the trained answer-intent classifier, the content with the intent expressed in the example question [the derived terms may include domain-specific texts, context-specific texts, and the like. That is, the derived terms may include terms specifically related to the intent associated with the initial training data, TS. As in the example, the derived terms may include terms specifically related to the intent to change a password, and so may be generated based on “change,” “password,” “system.” Commonly appearing terms such as “want” does not identify or represent the intent, and so the derived terms may not be generated based on such terms. As it is disclosed here, Examiner notes that “the terms related to the intent” is interpreted as trained answer-intent. So here in Crudele the system trained to find the relevant terms found in the user input to generate multiple answers to the user question, Col. 10, line 18].

As per claims 2, 12 and 19, Crudele discloses storing the classified content mapped to the intent expressed in the example question in a classified content dataset [the natural language expressions may be represented by a vocabulary of terms. In the embodiment, the vocabulary of terms may be domain specific, or may otherwise correspond to a particular class or domain of expressed intents. The vocabulary of terms may form a basis for training the NLC to map and associate an initially unknown expressed intent with the domain of expressed intents, Col. 5, line 41].

As per claims 3, 13 and 20, Crudele discloses identifying, using a trained question-intent classifier, the intent expressed in a received question; and returning, from the classified content dataset [The trained natural language classifier may be implemented to determine an intent expressed by a detected query based on the initial set of expressions and the additional expressions by which the natural language classifier was trained, col. 1, line 65], a relevant content for answering the received question, wherein the returned relevant content includes the stored content associated with the identified intent [The group of natural language expressions may be, for example, selected from or identified with respect to a corpus. The corpus and the group of natural language expressions may be domain-specific (e.g., related to a common topic such as sports). The corpus and the group of natural language expressions may be selected in accordance with the domain in which the NLC may be applied. The natural language expressions may include historically expressed intents from or by end-users of the chatbot by which the NLC may be applied, col. 6, line 51].


As per claims 5 and 15, Crudele discloses, wherein classifying the content with the intent expressed in the example question further comprises: generating, by the trained answer-intent classifier, at least one output tuple including the content and a relevant intent indicating the intent expressed in the example question [outputs produced by the chatbot with respect to the user inputs may be more meaningful, helpful, and desirable, and may be sufficiently relevant to variously expressed intents, col. 3, line 23].

As per claims 6 and 16, Crudele discloses receiving a first set of historical chat data including a first set of example questions; assigning a respective intent label to each first example question in the first set of example questions; and training a question-intent classifier using the first set of example questions and the assigned respective intent labels [data objects based on texts and/or speech of corpora corresponding to historical or representative expressed intents. The training data may be prepared to include, for example, classifications of the expressed intents associating individual expressions of the corpora to corresponding classes or categories of intents related to natural language usage in a domain in which the NLC may be applied, col. 3, line 30].

As per claims 7 and 17, Crudele discloses receiving a second set of historical chat data including a second set of example questions; classifying, using the trained question-intent classifier, each second example question in the second set of example questions with the respective intent label; and generating, by the trained question-intent classifier, a labeled historical chat data including the respective intent label tagged to each second example question of the second set of example questions [data objects based on texts and/or speech of corpora corresponding to historical or representative expressed intents. The training data may be prepared to include, for example, classifications of the expressed intents associating individual expressions of the corpora to corresponding classes or categories of intents related to natural language usage in a domain in which the NLC may be applied, col. 3, line 30].

As per claim 8, Crudele discloses generating, using the trained question-intent classifier, a defined intent dataset including a plurality of intents recognized by the trained question-intent classifier; and generating, using the trained answer-intent classifier, a classified content dataset including at least one relevant content mapped to each intent of the plurality of intents in the defined intent dataset [receiving a training dataset comprising an initial set of expressions corresponding to an intent. Additional expressions corresponding to the intent may be generated, wherein the additional expressions are generated based on the initial set of expressions corresponding to the intent. The natural language classifier may be trained based on the initial set of expressions and the additional expressions corresponding to the intent. The trained natural language classifier may be implemented to determine an intent expressed by a detected query based on the initial set of expressions and the additional expressions by which the natural language classifier was trained, col. 1, line 58].

As per claim 9, Crudele discloses transmitting, to the trained answer-intent classifier, a document from a data collection, wherein the transmitted document includes at least one content block; and detecting, using the trained answer-intent classifier, the content having the relevant information for generating the example answer in the at least one content block of the transmitted document [the communications may further include transmitting the updated training data to the client application 112, such as may be generated by the cognitive training data expansion module 144, as described in further detail below. The data transceiver module 142 may store the retrieved data in the data storage 148 for later retrieval and use. The client application 112 may apply the training data in training an NLC, col. 7, line 39].
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 USC 103(a) as being un-patentable over Crudele et al. (US 10726204 B2) (hereinafter Crudele) in view of Pasupalak et al. (US 20150066479 A1) (hereinafter Pasupalak).

As per claims 4 and 14, the rejection of claim 4 is incorporated by claim 1 above. However Crudele does not disclose, wherein training the answer-intent classifier to associate the intent expressed in the example question with the example answer that is responsive to the example question further comprises: extracting, from a labeled historical chat data, a set of intent labels assigned to a set of example questions and a set of example answers corresponding to the set of example questions; generating a set of training data including the set of example answers and the set of intent labels; and training the answer-intent classifier, using the generated set of training data, to map the example answer to an intent label assigned to the example question corresponding to the example answer, wherein the intent label indicates the intent expressed in the example question. On the other hand, Pasupalak discloses wherein training the answer-intent classifier to associate the intent expressed in the example question with the example answer that is responsive to the example question [the Conversational Agent 150 may map a specific command to one or more words contained in a user query. In the above example, the Conversational Agent 150 may map the word "tell" or the phrase "tell Bob" with one or more commands such as an internal phone service. The Conversational Agent 150 may learn over time the behavior patterns and/or preferences of the user in relation to many commands, paragraph 74] further comprises: extracting, from a labeled historical chat data, a set of intent labels assigned to a set of example questions and a set of example answers corresponding to the set of example questions [Query database 312 may store, such as in a machine learning manner, a history of user queries and the associated commands and additional data such as keywords determined by cloud-based service infrastructure 104. The query database 312 may store a complete history (or subset) of a particular user's query and associated commands to build user-centric preferences, paragraph 73]; generating a set of training data including the set of example answers and the set of intent labels  [Previous query score determiner 310 performs statistical analysis and provides candidate answers (i.e. commands) for ranking by answer ranking unit 316, paragraph 72]; and training the answer-intent classifier, using the generated set of training data, to map the example answer to an intent label assigned to the example question corresponding to the example answer, wherein the intent label indicates the intent expressed in the example question [The Conversational Agent 150 may learn over time that the user prefers a certain mapping for queries with the word "Rome" and may take corresponding action (i.e. --perform a command) based on the user behavior and/or user preferences. For example, the Conversational Agent 150 may default to the option of finding flights for queries that contain city names where user behavior indicates that a particular user is a frequent traveler, paragraph 79]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Crudele teachings of developing training data for training natural language classifier, to produce high degrees of natural language comprehension of variously expressed intents to reduce the difficulty, time and resource costs required to generate the updated training data into Pasupalak’s teaching of allowing new domain models to be added to the conversational agent in a plug and play manner, thus allowing the user to converse about a new topic and obtain new functions related to the new domain models in an improved manner. Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Crudele into the teaching of Pasupalak because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of improving the intent-specific expressions comprise terms that are in paradigmatic relation with an intent-specific term of the training dataset taught by Crudele.


Claim 10 is rejected under 35 USC 103(a) as being un-patentable over Crudele et al. (US 10726204 B2) (hereinafter Crudele) in view of Tablan et al. (US 10963479 B1) (hereinafter Tablan).
As per claim 10, the rejection of claim 10 is incorporated by claim 1 above. However Crudele does not disclose wherein assigning the respective intent label to each first example question in the first set of example questions further comprises: receiving, from an annotator, the respective intent label manually tagged to each first example question in the first set of example questions. On the other hand, Tablan discloses wherein assigning the respective intent label to each first example question in the first set of example questions further comprises: receiving, from an annotator, the respective intent label manually tagged to each first example question in the first set of example questions [The semantic interpretation may also include a type 308 of the previous query. The knowledge base 272 then outputs an answer 306 to the previous query. Thus, for Previous Query 1, the system may know the previous query text 302, feature data 304, answer 306, and type 308. While this data may be system generated, a human operator/annotator may also correct the data during the training phase to ensure correctness of this data, which will form the training data. An annotator may also expand the data that will form the training data, col. 13, line 17-26]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Crudele teachings of developing training data for training natural language classifier, to produce high degrees of natural language comprehension of variously expressed intents to reduce the difficulty, time and resource costs required to generate the updated training data into Tablan’s teaching of parsing the text of incoming queries before attempting to answer the queries. Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Crudele into the teaching of Tablan because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of improving the intent-specific expressions comprise terms that are in paradigmatic relation with an intent-specific term of the training dataset taught by Crudele.




Remarks
Applicant asserted that the Office fails to explain how Crudele allegedly discloses Applicant’s “example answer that is responsive to the example question,” and associating “an intent expressed in an example question” with the “example answer that is responsive to the example question.”
Examiner respectfully disagrees with this assertion. Crudele teaches that the chatbot may generate desired outputs by correctly determining expressed intents of user inputs. For example, a chatbot capable of sufficiently determining variously expressed intents may be applied in supporting and facilitating natural language communications with a wide range of end-users so as to respond to queries, answer questions, and provide information in response to requests, such as “I want to change the password of my system,” or “I did a mistake registering my phone number, I need to correct it.” Such intents may be expressed in many different ways by the end-users. Examiner notes that it is understood that the “desired outputs” are being interpreted as answers to the “user inputs” which also can be interpreted as question recited in the claim. 
Applicant asserted that Crudele does not disclose any portion of “in response to determining, using the trained answer-intent classifier, that a content transmitted to the trained answer-intent classifier includes relevant information for generating the example answer that is responsive to the example question, classifying, using the trained answer-intent classifier, the content with the intent expressed in the example question,” as recited in independent claim 1.
Examiner respectfully disagrees with this assertion. Crudele explains, col. 10, that the derived terms may include domain-specific texts, context-specific texts, and the like. That is, the derived terms may include terms specifically related to the intent associated with the initial training data, TS. As in the example, the derived terms may include terms specifically related to the intent to change a password, and so may be generated based on “change,” “password,” “system.” Commonly appearing terms such as “want” does not identify or represent the intent, and so the derived terms may not be generated based on such terms. As it is disclosed here, Examiner notes that “the terms related to the intent” is interpreted as trained answer-intent. So here in Crudele the system trained to find the relevant terms found in the user input to generate multiple answers to the user question. Crudele also discloses the trained natural language classifier may be implemented to determine an intent expressed by a detected query based on the initial set of expressions and the additional expressions by which the natural language classifier was trained, abstract.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noosha Arjomandi whose telephone number is (571) 272-9784.  The examiner can normally be reached on Monday through Friday, 8:30am - 6:00pm. E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
October 19, 2022
/NOOSHA ARJOMANDI/Primary Examiner, Art Unit 2167